Citation Nr: 1538406	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with history of mood disorder.

2.  Entitlement to an initial compensable evaluation for right knee retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active duty from April 1998 to April 2002, July 2005 to November 2006, June 2007 to November 2008, and January 2009 to January 2010, during the Gulf War Era.

The appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 records search, the Veteran's permanent address was listed in Santa Barbara, California.  Further, the Veteran was recently discharged from service in September 2014.  His address of record at that time reflects the address in Santa Barbara, CA.  However, the notice sent for a scheduled VA examination in July 2014 was mailed to an address in San Antonio, TX.  It is unclear from the record as to why this address was used.  Further, the VA examinations were scheduled in San Antonio, Texas.  The Veteran was marked as a "no show."  VA subsequently sent various notices to the San Antonio address that were returned to sender.  The Veteran should be provided another opportunity to have a VA examination that reflects his current disability picture in light of his recent complaints that his disabilities have worsened since his last VA examinations over 5 years ago, particularly when there is a possibility he did not receive notice of his most recent scheduled VA examination in July 2014.  (See September 2012 Written Statement, i.e., constant suicidal ideation and arthritis).  His recent VA treatment records must also be obtained, as well as record related to his recent period of active duty.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and confirm his current mailing address by using all known addresses of record.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since June 2013.

3.  Make arrangements to obtain the Veteran's service treatment records related to his period of active duty from August 2013 to August 2014.

4.  Then, schedule the Veteran for appropriate VA examinations to determine the severity of his right knee retropatellar pain syndrome and PTSD.  Provide him notice of date, time, and location, etc., of the VA examinations at his current address.  If he again fails to report and does not provide any reason or good-cause explanation for his absence, then document this in his claims file.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




